Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

Debenedictis v. Merrill Lynch & Co
Precedential or Non-Precedential: Precedential

Docket No. 06-1867




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Debenedictis v. Merrill Lynch & Co" (2007). 2007 Decisions. Paper 834.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/834


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 06-1867
                                     ____________

           THOMAS J. DEBENEDICTIS, ON BEHALF OF HIMSELF AND
                   ALL OTHERS SIMILARLY SITUATED,
                                          Appellant

                                           v.

   MERRILL LYNCH & CO., INC.; MERRILL LYNCH, PIERCE, FENNER &
        SMITH, INCORPORATED; MERRILL LYNCH GROUP, INC.;
FAM DISTRIBUTORS, INC.; MERRILL LYNCH INVESTMENT MANAGERS, L.P.;
       FUND ASSET MANAGERS, L.P.; PRINCETON SERVICES, INC.
                           ____________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                         D.C. Civil Action No. 04-cv-00404
                            (Honorable Jose L. Linares)
                                   ____________

                                 Argued April 23, 2007

                         Before: SCIRICA, Chief Judge,
                     FUENTES, and ALARCÓN,* Circuit Judges.


                            ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed on June 18, 2007 is amended to
include Samuel J. Lieberman, Esq. as counsel for Appellees and to correct the firm name.
The designation is amended as follows:


      *
      The Honorable Arthur L. Alarcón, Senior Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
LORI A. MARTIN, ESQUIRE (Argued)
SAMUEL J. LIEBERMAN, ESQUIRE
Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
30th Floor
New York, NY 10022



                                            For the Court,

                                            /s/Marcia M. Waldron
                                            Clerk